DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on November 1, 2021.
Claims 1, 3–6, 8, 10–13, 15, and 17–19 have been amended and are hereby entered.
Claims 7, 14, and 20 have been canceled.
Claims 1–6, 8–13, and 15–19 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed November 1, 2021 has been entered.  Claims 1–6, 8–13, and 15–19 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed August 4, 2021.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–6, 8–13, and 15–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1–6, 8–13, and 15–19, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries, wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources;
applying a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title and sales channel;
receiving, via user input, a user-selectable scope for processing the normalized music-related data structure in an audit of the updated values for the royalty fee determination;
accessing a global music industry data model that relates at least song titles and sales channels to royalty accounts;
applying the selected scope and the normalized music-related data structure to the global music industry data model so as to audit the updated values and thereby generate royalty data in accordance with the user-selected scope;
calculating royalty fees based on the royalty data; and
 presenting the calculated royalty fees to the user . . ..
The claims, therefore, recite determining royalty fees, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite calculating royalty fees from a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“display”, “machine learning algorithm”, “analysis interface”, “non-transitory computer readable medium”, and “processors”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to collect data, reformat the data, and then calculate royalties.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  

Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the normalization process recited in claims 1, 8, and 15 by further specifying that it is based on a “machine learning algorithm”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Although the machine 
For claims 3, 10 and 17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting updated data, receiving a confirmation, and updating the process as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 4, 11, and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting additional options to users.  The limitations of these claims fail to integrate the abstract See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5, 6, 12, 13, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the global industry data model recited in claims 1, 8, and 15 by further specifying how it is used—“supplements the received music-related data structure” and “identify parties unidentified in the music-related data structure”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
Claims 1, 4–6, 8, 11–13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe et al., U.S. Patent No. 8,712,825 (“Holcombe”) in view of Pachet, U.S. Patent App. No. 2002/0189427 (“Pachet”) and Hines, U.S. Patent No. 9,280,577 (“Hines”);.
For claim 1, Holcombe teaches:
A computer-implemented method for improving the accuracy of a royalty fee determination based on music-related data structures obtained from a plurality of diverse sources, the method comprising (col. 16, lines 51–63: example computation method): . . .
sales channel (col. 11, line 37–col. 12, line 11: information can include channel);
receiving, via user input, a user-selectable scope for processing the normalized music-related data structure in an audit of the updated values for the royalty fee determination (col. 9, lines 23–44: user inputs certain information for selecting music data);
accessing a global music industry data model that relates at least song titles and sales channels to royalty accounts (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system; col. 10, lines: 12–40: track title; col. 11, line 37–col. 12, line 11: channels of distribution);
applying the selected scope and the normalized music-related data structure to the global music industry data model so as to audit the updated values  in accordance with the user-selected scope (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculating royalty fees based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
 presenting the calculated royalty fees to the user via a display (col. 10, lines 41-48: royalty obligations presented; col. 8, lines 7–20: display device).
Holcombe does not teach: receiving, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries, wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources; and applying a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title.
	Pachet, however, teaches:
receiving, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the music data from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources; and applying a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title.
	Hines, however, teaches:
wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources (col. 3, line 39–col. 4, line 42: various parameters for music files, with corresponding values, in inconsistent formats); and
applying a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title (col. 5, line 35–col. 6, line 34: transformations to metadata of media files to make them consistent format, including adjustments to track titles).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the music data in Pachet by adding the data normalization from Hines.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data files more accessible—by normalizing metadata into a consistent format—a benefit explicitly disclosed by Hines (col. 1, lines 6–21: problem of duplications of file information can make finding files difficult; col. 1, lines 26–43: invention addresses issue through normalizing media metadata).  Holcombe, Pachet, and Hines are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these methods together.

For claim 4, Holcombe, Pachet, and Hines teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein presenting the calculated royalty fees comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).
For claim 5, Holcombe, Pachet, and Hines teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein the global music industry data model supplements the received music-related data structure (col. 16, lines 10–49: calculations based on product information as well as various additional factors).
For claim 6, Holcombe, Pachet, and Hines teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein the global industry data model is utilized to identify parties unidentified in the music-related data structure (col. 17, lines 7-22: contracts matched with various parties, including producer or others to be paid).
For claim 8, Holcombe teaches:
A non-transitory computer readable medium comprising computer readable code for improving the accuracy of a royalty fee determination based on music-related data sets obtained from a plurality of diverse sources, the (col. 8, lines 43–67: software programs executable by processors): . . .
sales channel (col. 11, line 37–col. 12, line 11: information can include channel);
receive, via user input, a user-selectable scope for processing the normalized music-related data structure in an audit of the updated values for the royalty fee determination (col. 9, lines 23–44: user inputs certain information for selecting music data);
access a global music industry data model that relates at least song titles and sales channels to royalty accounts (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system; col. 10, lines: 12–40: track title; col. 11, line 37–col. 12, line 11: channels of distribution);
apply the selected scope and the normalized music-related data structure to the global music industry data model so as to audit the updated values and thereby generate royalty data in accordance with the user-selected scope (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculate royalty fees based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
present the calculated royalty fees to the user via a display (col. 10, lines 41-48: royalty obligations presented; col. 8, lines 7–20: display device).

	Pachet, however, teaches:
receive, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the music data from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources; and apply a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title.
	Hines, however, teaches:
wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources (col. 3, line 39–col. 4, line 42: various parameters for music files, with corresponding values, in inconsistent formats); and
apply a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as (col. 5, line 35–col. 6, line 34: transformations to metadata of media files to make them consistent format, including adjustments to track titles).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the music data in Pachet by adding the data normalization from Hines.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data files more accessible—by normalizing metadata into a consistent format—a benefit explicitly disclosed by Hines (col. 1, lines 6–21: problem of duplications of file information can make finding files difficult; col. 1, lines 26–43: invention addresses issue through normalizing media metadata).  Holcombe, Pachet, and Hines are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 11, Holcombe, Pachet, and Hines teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein presenting the calculated royalty fees comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).

For claim 12, Holcombe, Pachet, and Hines teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein the global music industry data model supplements the received music-related data structure (col. 16, lines 10–49: calculations based on product information as well as various additional factors).
For claim 13, Holcombe, Pachet, and Hines teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein the global industry data model is utilized to identify parties on identified in the music-related data structure (col. 17, lines 7-22: contracts matched with various parties, including producer or others to be paid).
For claim 15, Holcombe teaches:
A system for improving the accuracy of a royalty fee determination based on music-related data sets obtained from a plurality of diverse sources, the system comprising (col. 7, lines 8–25: computer system):
one or more processors (col. 7, lines 8–25: processors); and
one or more non-transitory computer readable media comprising computer readable code executable by one or more processors to (col. 8, lines 43–67: software programs executable by processors): . . .
sales channel (col. 11, line 37–col. 12, line 11: information can include channel)
receive, via user input, a user-selectable scope for processing the normalized music-related data structure in an audit of the updated values for the royalty fee determination (col. 9, lines 23–44: user inputs certain information for selecting music data);
access a global music industry data model that relates at least song titles and sales channels to royalty accounts (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system; col. 10, lines: 12–40: track title; col. 11, line 37–col. 12, line 11: channels of distribution);
apply the selected scope and the normalized music-related data structure to the global music industry data model so as to audit the updated values and thereby generate royalty data in accordance with the user-selected scope (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculate royalty fees based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
present the calculated royalty fees to the user via a display (col. 10, lines 41-48: royalty obligations presented; col. 8, lines 7–20: display device).
Holcombe does not teach: receive, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries, wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in 
	Pachet, however, teaches:
receive, from each of the plurality of diverse sources, a music-related data structure, the music-related data structure comprising a plurality of royalty parameters and a plurality of entries (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the music data from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of 
	Hines, however, teaches:
wherein each entry of the music-related data structure has corresponding values for one or more of the royalty parameters, wherein the royalty parameters and/or values are in inconsistent data formats as between at least some of the entries and/or sources (col. 3, line 39–col. 4, line 42: various parameters for music files, with corresponding values, in inconsistent formats); and
apply a normalization process to the music-related data structure to generate a normalized music-related data structure, the normalized music-related data structure comprising a plurality of normalized royalty parameters and updated values for each of the plurality of entries, wherein the normalized royalty parameters and the updated values are in consistent data formats as between the at least some of the entries and/or sources, wherein the normalized royalty parameters include at least: song title (col. 5, line 35–col. 6, line 34: transformations to metadata of media files to make them consistent format, including adjustments to track titles).
(col. 1, lines 6–21: problem of duplications of file information can make finding files difficult; col. 1, lines 26–43: invention addresses issue through normalizing media metadata).  Holcombe, Pachet, and Hines are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 18, Holcombe, Pachet, and Hines teach all the limitations of claim 15 above, and Holcombe further teaches:
The system of claim 15, wherein presenting the calculated royalty fees comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).
For claim 19, Holcombe, Pachet, and Hines teach all the limitations of claim 15 above, and Holcombe further teaches:
The system of claim 15, wherein the global music industry data model supplements the received music-related data structure (col. 16, lines 10–49: calculations based on product information as well as various additional factors).
7 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe et al., U.S. Patent No. 8,712,825 (“Holcombe”) in view of Pachet, U.S. Patent App. No. 2002/0189427 (“Pachet”); Hines, U.S. Patent No. 9,280,577 (“Hines”); and Rothschiller et al., U.S. Patent App. No. 2012/0192051 (“Rothschiller”).
For claim 2, Holcombe, Pachet, and Hines teach all the limitations of claim 1 above.  The combination of Holcombe, Pachet, and Hines does not teach: wherein the normalization process comprises a machine learning algorithm.
	Rothschiller, however, teaches:
The method of claim 1, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music data in Pachet, and the data normalization in Hines by adding the machine learning from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these methods together.

For claim 3, Holcombe, Pachet, and Hines teach all the limitations of claim 1 above, and Hines further teaches:
The method of claim 1, further comprising: presenting at least part of the normalized music-related data structure to the user (¶ 214: user can be presented with uniform file names) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Hines by adding the music data from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe, Pachet, and Hines does not teach: for confirmation; and receiving, in response to the at least part of the normalized music-related data structure, an indication that the normalized music-related data structure is inaccurate, and in response to the indication that the normalized music-related data structure is inaccurate, modify the normalization process based on the indication of inaccuracy.
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receiving, in response to the at least part of the normalized music-related data structure, an indication that the normalized music-related data structure is inaccurate (¶ 21: user can accept or reject changes)
in response to the indication that the normalized music-related data structure is inaccurate, modify the normalization process based on the indication of inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music data in Pachet, and the data normalization in Hines by adding the user confirmation from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these methods together.
For claim 9, Holcombe, Pachet, and Hines teach all the limitations of claim 8 above.  The combination of Holcombe, Pachet, and Hines does not teach: wherein the normalization process comprises a machine learning algorithm.
	Rothschiller, however, teaches:
The non-transitory computer readable medium of claim 8, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 10, Holcombe, Pachet, and Hines teach all the limitations of claim 8 above, and Pachet further teaches:
The non-transitory computer readable medium of claim 8, further comprising computer readable code to: present at least part of the normalized music related data structure to the user (¶ 214: user can be presented with uniform file names) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Hines by adding the music data from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe, Pachet, and Hines does not teach: for confirmation; and receive, in response to the at least part of the normalized music-related data structure, an indication 
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receive, in response to the at least part of the normalized music-related data structure, an indication that the normalized music-related data structure is inaccurate (¶ 21: user can accept or reject changes), and 
in response to the indication that the normalized music-related data structure is inaccurate, modify the normalization process based on the indication of inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music data in Pachet, and the data normalization in Hines by adding the user confirmation from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 16, Holcombe, Pachet, and Hines teach all the limitations of claim 15 above.  The combination of Holcombe, Pachet, and Hines does not teach: wherein the normalization process comprises a machine learning algorithm.
Rothschiller, however, teaches:
The system of claim 15, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music data in Pachet, and the data normalization in Hines by adding the machine learning from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 17, Holcombe, Pachet, and Hines teach all the limitations of claim 15 above, and Pachet further teaches:
The system of claim 15, further comprising computer readable code to: present at least part of the normalized music-related data structure to the user (¶ 214: user can be presented with uniform file names) . . ..
(¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe, Pachet, and Hines does not teach: for confirmation; and receive, in response to the at least part of the normalized music-related data structure, an indication that the normalized music-related data structure is inaccurate, and in response to the indication that the normalized music-related data structure is inaccurate, modify the normalization process based on the indication of inaccuracy.
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receive, in response to the at least part of the normalized music-related data structure, an indication that the normalized music-related data structure is inaccurate (¶ 21: user can accept or reject changes), and 
in response to the indication that the normalized music-related data structure is inaccurate, modify the normalization process based on the indication of inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe, the music (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, Hines, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 112(a)
Applicant’s arguments (Remarks, page 7, ¶ 7–page 8, ¶ 2) filed November 1, 2021, with respect to claims 1–6, 8–13, and 15–19 have been fully considered and are persuasive.  Generating royalty data in claims 1, 8, and 15 has been interpreted as calculating royalties using royalty models that are well-known in the art, as explained by Applicant.  The rejection of claims 1, 8, and 15 under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s arguments and amendments.  The rejection of claims 2–6, 9–13, and 16–19 under 35 U.S.C. 112(a) has also been withdrawn due to their dependence on claims 1, 8, and 15.  Finally, the rejection of claims 7, 14, and 20 under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s cancellation of these claims.
Claim Rejections Under 35 U.S.C. § 101
The rejection of claims 8–13 for being directed to non-statutory subject matter under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments.  Claim 8 has been amended to recite “A non-transitory computer readable medium”, and therefore no longer encompasses a signal under its broadest reasonable interpretation.  The rejection of claims 9–13 for being directed 

Applicant’s additional arguments filed on November 1, 2021 have been fully considered but they are not persuasive.
First, Applicant argues that the Office Action states that the claims are directed to a “commercial activity”, which is not one of the enumerated categories.  The Non-Final Office Action mailed on August 4, 2021, however, states on page 8 that the claims are directed to “a commercial interaction”.  Applicant next argues that the claims still do not recite the abstract idea of “methods of organizing human activity” because the claims recite improving the accuracy of royalty fee determination, not establishing royalty obligations in the first place.  Applicant explains that the claims may consider what royalty obligations exist, but they do not recite establishing or modifying these obligations.  The claimed invention, however, is directed to determining royalty fees, and these royalty fees are related to actual contracts involving payment of royalty fees (Specification ¶ 2: “Recent legislation supports the need to help obtain better and more timely payment of license and royalty fees.”).  Even though the claims are directed to the determination of royalty fees themselves, these royalty fees still relate to a commercial interaction that they will be applied to.  Thus, claims 1–6, 8–13, and 15–19 do recite the abstract idea of methods of organizing human activity.
Second, Applicant argues that the claims do not recite the abstract idea of “mental processes” because the claims recite receiving and altering data structures that exist within computer systems.  Applicant’s arguments regarding the claims not reciting a mental process are 
Third, Applicant argues that, although the claims recite a mathematical relationship, the additional claim limitations render the claims directed to patent eligible subject matter.  Applicant, however, has not further explained how the claim limitations integrate the claims into a practical application or recite significantly more than the judicial exception.  As explained in the rejection under 35 U.S.C. 101 above, the claims instead merely apply these abstract ideas to the generic technology, which cannot integrate the claims into a practical application or recite significantly more than the judicial exception.  Thus, claims 1–6, 8–13, and 15–19 do not include additional elements sufficient to integrate the claims into a practical application or amount to significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–6, 8–13, and 15–19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 8, and 15 and argues that the combination of Holcombe (U.S. Patent No. 8,712,825) and Pachet (U.S. Patent App. No. 2002/0189427) does not disclose these additional limitations.  Claims 1, 8, and 15, however, are currently rejected under 35 U.S.C. 103 over Holcombe in view of Pachet and Hines (U.S. Patent No. 9,280,577).  Thus, Applicant’s arguments with respect to claims 1, 8, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 8, and 15 are currently rejected under 35 U.S.C. 103 over 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Floyd, U.S. Patent App. No. 2007/0100777, discloses determining the price of a media file based on royalty amount and pricing data.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696       

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696